In an action by an attorney to recover, in accordance with an agreement to pay, the reasonable value of his professional services, the plaintiff appeals from so much of an order as denied his motion for summary judgment (Rules Civ. Prac., rule 113), and defendants appeal from so much of said order as denied their motion for summary judgment (Rules Civ. Prac., rule 113) or to dismiss the complaint for insufficiency (Rules Civ. Prac., rule 106, subd. 4). Order modified by striking from the first ordering paragraph the word “ denied ” and by substituting therefor the word “granted”. As so modified, order affirmed, with $50 costs and disbursements to respondent-appellant, and matter remitted for the purpose of conducting a hearing and making a determination of the reasonable value of the services rendered between May, 1950 and the receipt of a letter dated June 24, 1952. Respondent-appellant established an agreement in writing by which appellants-respondents obligated themselves to pay for services to be rendered, and his motion for summary judgment striking out the answer should have been granted. However, the amount of the damages must be ascertained (Rules Civ. Prac., rule 113, subd. 3). Nolan, P, J., Ughetta, KJejnfeM, Pette and Brepnan, JJ., contW,